DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
The amendments of claims 1, 28, and 30 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The previous 35 USC 112(b) rejections are withdrawn in response to amendments to the claims. 
There are no longer any duplicate claim issues due to amendments to the claims. 

Response to Arguments
Applicant’s arguments regarding the 35 USC 112 (f) interpretation are not persuasive. Applicant argues that “means” is not recited in the claims. However, generic placeholders other than means may invoke an interpretation under 35 USC 112 (f). See MPEP 2181 (I)(C). Applicant further argues that the specification provides sufficient description of corresponding structure with respect to the claim terms and thereby fails to invoke 35 USC 112 (f). This argument is not persuasive as if an explanation of the term within the specification terminated an interpretation under 35 USC 112 (f), then a claim would never be interpreted under 35 USC 112 (f) because in order to interpret a limitation under 35 USC 112 (f), one looks towards the specification. 
Applicant’s arguments regarding the 35 USC 112 (a) rejection of claim 58 is not persuasive. Applicant argues that the amendment to “a treatment of five heat treatment cycles” overcomes the previous rejection. However, the problem of new matter is regarding the broad limitation of “predetermined periods of time” which encompasses any predetermined period of time. The specification only provides support for a power source sufficient for five 12-minute heat treatment cycles (see para. 189 of filed specification, which applicant uses as support for five heat treatment cycles of any length), which is different than the system being programmed to apply the treatment of five heat treatment cycles of any predetermined period of time. Applicant also points to paragraph 191 for support, but this paragraph merely conveys that the controller board may be further programmed to provide an automatic shutoff after a period of inactivity outside a heating cycle, and does not support a broad claim of five heat treatment cycles of any length. See MPEP 2163.05(I)(B) for more details of when the disclosure of a species in the application did not suffice to provide written description support for the genus. Consequently, the rejection of claim 58 is maintained below.
Applicant’s arguments regarding prior art references are persuasive and independent claims 1 and 28, as well as their dependents, are indicated as allowable below (except for claim 58, which still has a pending 35 USC 112(a) issue). 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the edge defined by the forceps and configured to contact and remove tissue from the region of skin containing one or more Meibomian glands to be expressed, required in claims 1 and 28, needs to be added to the specification. This is not considered new matter.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “auditory, visual, or haptic indicator for communicating with the user” in claim 15 and “usage tracking mechanism” in claims 16 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The originally filed specification and claims do not provide adequate support for “the controller is programmed to apply a treatment of five heat treatment cycles of predetermined periods of time.” While the specification and originally filed claims disclose a power source sufficient for five 12-minute heat treatment cycles (see para. 191 of published application), this is different than the system being programmed to apply the treatment of five heat treatment cycles of any predetermined amount of time. Additionally, claim 58 is a new claim that was added after the original filing.

Allowable Subject Matter
Claims 1-13, 15-17, 19-27, 55-57, and 59 are allowable and claim 58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments regarding Badawi, Hall, Chun and Zhang not disclosing the required amended limitations of the controller coupled to a receiving port and the common junction configured to fit within the receiving port are persuasive (see September 23, 2021 Remarks, p. 14). Additionally, one of ordinary skill in the art would not be motivated to modify such prior art references absent glancing into Applicant’s specification. 
Claims 28-35 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments regarding Badawi, Zhang, and Yoshitomi not disclosing the required amended limitations of the common junction comprising a usage tracking mechanism located on the common junction are persuasive (see September 23, 2021 Remarks, p. 18). In Applicant’s invention, the common junction is designed such as to incorporate a memory chip or sacrificial fuse (see Specification, para. 195) as part of the usage tracking mechanism. One of ordinary skill in the art would not be motivated to modify the common junction of Badawi to add such a usage tracking mechanism absent glancing into Applicant’s specification, as the common junction of Badawi is the junction of wires connecting to one another in order to connect to the controller with no additional features that would allow for the addition of such a usage tracking mechanism. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosniak et al. (US 5,169,384), disclosing a temperature variable and iontophoretic device for application to an area surrounding the eyes, the device having a controller to apply heat/cold via a mask surrounding the eyes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781